DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 10/08/2021, No Claims have been cancelled, and Claims 1-20 are pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Meagher on 10/21/2021.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:
Claim 13. (Currently Amended) The specimen retrieval device of claim [[1]] 12, wherein the release tube includes a weld or seam configured to facilitate deployment and retraction thereof.

Claim 14. (Currently Amended) The specimen retrieval device of claim [[1]] 12, wherein the release tube retains the first and second distal portions of the respective first and second arms in a friction-fit manner.

Claim 15. (Currently Amended) The specimen retrieval device of claim [[1]] 12, wherein upon retraction of the first and second arms, the first and second arms disengage from the release tube to facilitate release of the specimen bag.

Claim 16. (Currently Amended) The specimen retrieval device of claim [[1]] 12, wherein the release tube is made from plastic, metal, or ceramic.

Claim 17. (Currently Amended) The specimen retrieval device of claim [[1]] 12, wherein the release tube includes a bias to facilitate deployment or retraction of the first and second arms.

Claim 18. (Currently Amended) The specimen retrieval device of claim [[1]] 12, wherein the release tube is made from a material having a sufficient strength, thickness and length to support heavy tissue within the specimen bag.

19. (Currently Amended) The specimen retrieval device of claim [[1]] 12, wherein the release tube is variable to support different tissue loads within the specimen bag.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Baril (US PGPub 2020/0337686), Bahney (US PGPub 2009/0192510), Rousseau (US Patent 5,971,995), and Bell (US Patent 5,465,731) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1 and 12 which recite, inter alia "a release tube disposed within a collar defined in the specimen bag and configured to releasably engage respective first and second distal portions of the first and second arms to provide stability when supporting the specimen bag and facilitate disengagement of the first and second arms from within the collar upon retraction of the first and second arms".  The novelty of this invention release tube secures the arms together create a single rigid ring for supporting a specimen bag and provide leverage when loading a specimen in the specimen bag and the release tube enables the arms to separate so that the specimen bag can be removed from the specimen retrieval device, for instance, once a specimen is contained within the specimen bag (Paragraph 0024 of instant specification filed 02/19/2020). The Examiner notes that Claims 1-20 are considered to be positively reciting the specimen bag.
The closest prior arts of record Baril, Bahney, Rousseau, and Bell teach a specimen retrieval end effector similar to that of Claims 1 and 12 however the prior art does not disclose that the release tube is positioned in a collar of a bag, nor does the prior art teach that the release tube facilitates disengagement of the arms upon retraction of the arms. Bahney teaches a similar device in which a suture (66) is attached to the arms and is capable of being disconnected (Paragraph 0033) however Baril fails to disclose that the suture is a release tube, and furthermore, fails to disclose that the suture is disposed within a collar of the specimen retrieval bag. Bahney discloses a tube (130), which is disposed within a channel (142) of a bag (140) (see Figure 1B; Paragraph 0042), however this tube does not facilitate detachment of the arms of the wire loop. Rousseau discloses a similar device which has a tubing (74) which attaches arms 16a and 16c together, see Figure 13, however the tubing (74) does not facilitate disengagement of the arms and is not disposed within a collar of the bag. Bell discloses a similar device which has tubing (240) to attach arms (232 and 231) together (see Figure 3), however bell fails to disclose the detachment of the arms facilitated by the tubing. 
Because none of the prior art documents of record teach a specimen retrieval device end effector as recited in Claims 1 and 12 it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the technical solutions of Claims 1 and 12 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771